WOODSON, J.
(concurring) — I fully concur in the opinion filed in this case, except as to that part of it which I understand holds that section 49 of the Public Service Commission Act, page 588, Laws 1913, empowers the Commission to order the company to construct and operate new and additional main lines of street railroads, - as distinguished from what are generally designated ás switches, side tracks, cross-overs and terminals, which 'are used in conjunction with main lines, to assist and facilitate the transportation of passengers over main lines the company has voluntarily constructed. Such side tracks, etc., are purely incidental to the operation of the main lines, and the Commission has and should have full and ample power to compel their construction; but I do not believe the Legislature intended or has the constitutional authority to compel the company, in the absence of an agreement by charter, or otherwise, to go into new territory and construct new main lines and operate cars over them for the transportation of passengers. That would compel the company, against its will, to invest its means in the construction of lines and conduct a transportation business, perhaps at a dead loss from start to finish. I can conceive nothing which would be more hazardous to capital than that, or which would more completely deprive a person of his property without his consent or without due process of law.
T might be perfectly willing to construct a railroad from Jefferson City to Columbia, and operate cars over the same for the transportation of freight and passengers, but that .is no reason why I should be compelled to extend the road north and west to the Iowa line for the same purposes; the former might be a good and paying *447investment, while the latter might he a bad investment and a dismal failure.
I know of no law or morals which require anyone to invest his means in a new business enterprise; but where he owns a public franchise of course he should be required to so use it as to yield the greatest good to the public, consistent with earning a reasonable remuneration on the investment.
For the reasons stated, I concur in the result.
ON MOTION TO MODIFY OPINION.
PER CURIAM:
— The right to build a street railroad on Lee Avenue may be conceded to have been granted to the predecessor of the United Railways Company, as well as the right of the former to transfer its franchise to the latter company. This latter right is authorized under the 8th subdivision of section 3316, Revised Statutes 1909. The question confronting us here, however, is how long does this privilege or right continue? It was granted to the original company in April, 1892, and in April, 1893, the right was extended, no limitation being stated in the ordinance of extension. Almost twenty-four years have therefore elapsed since the extension of the right, 'and yet the attitude of the company holding the same has been one of complete inactivity. Under this state of facts is the presumption authorized that the company has abandoned its purpose of extending its line, and if this be true, can it, after the expiration of the period of time stated, now exercise the right originally conferred? If it cannot enforce this right, then it does not exist; and if it does not exist the Public Service Commission should not now be authorized by reason of the original grant to direct the railroad company’s conduct in regard to said street as the Commission is empowered to do cpncerning any other operative portion of the company’s franchise. Under the common law an easement may be lost by nonuser in twenty years. [3 Bl. Com. 262; Given v. Wright, 117 U. S. 648.] We need not concern ourselves as to *448■whether or not judicial action is necessary to render operative the forfeiture or loss of the right of the corporation to occupy the street, because the determination of the question here under consideration does not involve the forfeiture of the company’s charter or all of its franchises, but simply one of same, or a right granted under such charter. It may be conceded that a judicial forfeiture is necessary if the right to exercise the charter be involved, but the consent of a municipality to the occupation of its streets by a railroad company, while involving a grant of power to the railroad company and the right to exercise such power when granted, is not technically speaking a contract, but is in the nature of a privilege or license extended to the company so as to secure facilities for the accommodation and convenience of its citizens. [G. C. Ry. Co. v. G. C. S. Ry. Co., 63 Tex. 529; Chicago City Ry. Co. v. People ex rel. Story, 73 Ill. 541.] The right must of course be based on a charter, but it is but one of the rights granted thereunder. This being true, the conclusion is authorized that the failure by the corporation to exercise this right may be lost through lapse of time, and that a judicial forfeiture necessary when the existence of the charter is involved is not necessary in a case of this character to render the particular forfeiture effective. A ruling illustrating the correctness of this conclusion is to be found in the case of Oakland R. R. Co. v. Railroad, 45 Cal. 373, where a corporation was granted the right to construct and operate a railway in the streets of a city, but the work was to be commenced within six months and completed within five years, otherwise the privileges were to cease and be forfeited. The work was not commenced or completed within the time specified. Thereafter the right to use the street for like purposes was granted to another corporation; a contest arising between the two corporations, the former was held to have forfeited its franchise and a judicial proceeding to effect that end was not held to be necessary. A like ruling under a similar state of facts is to be found in N. Y., H. & N. R. R. Co. v. Boston, *449H. & E. R. R. Co., 36 Conn. 196; In the Matter of Brooklyn, W. & N. Ry., 72 N. Y. 245, and In the Matter of Kings County Elevated Ry. Co., 41 Hun, 425. Our own court, in State ex inf. Jones v. Light & Development Co., 246 Mo. 618, where the grantee . of the franchise was authorized to place wire, tubes and cables conveying electricity for the production of light and power along the streets, alleys and public pla'ces of the city of St. Louis, failed for a long period of time to exercise its rights under said franchise, the same was held to be a wilful non-user and a practical abandonment of any rights granted thereunder, In the subsequent case of State ex inf. v. West End Light & Power Co., 246 Mo. 653, it was held that the law will be strictly construed as against the existence of the particular franchise and in favor of the public, and that where it is shown that the company'has made no effort to exercise the franchise for twenty years after the granting of same, such non-user works a forfeiture. These cases, however, were proceedings in qiio warranto.
Despite the fact that these rulings were rendered in cases in which judicial action was invoked to forfeit the franchises, they constitute persuasive arguments in favor of the conclusion that when the facts, as in the instant case, involve the right to use the street, Lee Avenue, for the purpose of a street railway and same has not been exercised by the railway company for the period of time stated, the right cannot be enforced by the company and the converse of the proposition must be true, that the Public Service Commission is not authorized to enforce action by the railway company.
That the right of the Commission to direct the action of the railway company under its original grant to construct its road upon Lee Avenue does not now exist finds support by analogy in our ruling in State ex rel. v. Associated Press, 159 Mo. 410. This was an application for a writ of mandamus to compel the Associated Press to grant relator certain privileges which had been possessed under its charter by the respondent. *450In ruling upon the right of the relator to the writ, we held that whatever power the respondent had possessed under its franchise in regard to the matter in question, it had abdicated or lost same through non-user and hence the writ was denied. The motion, therefore, to modify- the opinion is overruled.